           Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 1 of 8




                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF GEORGIA
                           NEWNAN DIVISION


UNITED STATES OF AMERICA,

      PLAINTIFF,

               v.                        CIVIL ACTION NO.:

$17,390.00 IN UNITED STATES
CURRENCY,

      DEFENDANT.

                    VERIFIED COMPLAINT FOR FORFEITURE

      COMES NOW the United States of America, Plaintiff in the above-styled

action, by Kurt R. Erskine, Acting United States Attorney, and Norman L. Barnett,

Assistant United States Attorney, for the Northern District of Georgia, pursuant to

21 U.S.C. § 881 (a)(6) and 18 U.S.C. §§ 981(a)(1)(C) and 981(b)(2)(A)-(C), and files

this Verified Complaint for Forfeiture, showing the Court as follows:

                           NATURE OF THE ACTION

      1.      On or about February 14, 2021, the Drug Enforcement Administration

(“DEA”) seized $17,390.00 in United States currency from Montreal Robinson’s

person and a backpack in the trunk of a black 2018 Dodge Charger registered to

him (DEFENDANT CURRENCY).




                                         1
           Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 2 of 8




      2.      DEFENDANT CURRENCY is presently within the jurisdiction of this

Court and is being held by the United States Marshals Service at a secure location.

      3.      The Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. §§ 1345 and 1355.

      4.      This Court has in rem jurisdiction over DEFENDANT CURRENCY

pursuant to 28 U.S.C. § 1355(b)(1)(A) because the acts or omissions giving rise to

the forfeiture occurred in this district.

      5.      Venue is proper in this district pursuant to 28 U.S.C. § 1355(b)(1)(A)

because the acts or omissions giving rise to the forfeiture occurred in this district,

and pursuant to 28 U.S.C. § 1395 because the property is located in this district.

                             FORFEITURE STATUTES

      6.      Pursuant to 21 U.S.C. § 881(a)(6), all moneys and things of value that

were furnished or intended to be furnished in exchange for a controlled substance,

that constitute proceeds traceable to such an exchange, or that were used or were

intended to be used to facilitate the sale or exchange of a controlled substance in

violation of 21 U.S.C. §§ 841 and 846 are subject to seizure and forfeiture to the

United States.

      7.      DEFENDANT CURRENCY is also subject to forfeiture pursuant to 18

U.S.C. §§ 981(a)(1)(C) and 981(b)(2)(A)-(C) on the grounds that it constitutes or




                                            2
           Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 3 of 8




was derived from proceeds traceable to a violation of a “specified unlawful

activity” as defined in U.S.C § 1956(c)(7).

      8.      18 U.S.C. § 1956(c)(7) defines, in relevant part, a “specified unlawful

activity” as any act or activity constituting an offense listed in 18 U.S.C. § 1961(1).

      9.      18 U.S.C. § 1961(1) includes, as part of the list of offenses, “dealing in

a controlled substance or listed chemical.”

                            FACTUAL BACKGROUND

      10.     On or about February 14, 2021, Deputy Tyler Long with the Coweta

County Sherriff’s Office was working patrol on Interstate 85 northbound in

Newnan, Georgia when he was advised by the Georgia State Patrol to be on the

lookout for a black 2018 Dodge Charger.

      11.     The black 2018 Dodge Charger was registered to Robinson, who had

multiple warrants from the Atlanta Police Department, including Fleeing and

Attempting to Elude.

      12.     Deputy Long observed the 2018 Dodge Charger travelling

northbound on Interstate 85 and initiated a traffic stop along with backup from

Georgia State Patrol troopers and other Coweta County Sherriff deputies.

      13.     The driver of the vehicle, later identified as Kyone Shante Moreland,

was detained after being instructed to exit the vehicle.




                                           3
         Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 4 of 8




      14.      Robinson was a passenger in the black 2018 Dodge Charger. He was

detained after being instructed to exit the vehicle.

      15.      Deputy Long confirmed Robinson’s identity and validated the

outstanding warrants.

      16.      During the traffic stop, Deputy Long smelled the odor of marijuana

coming from the passenger compartment of the black 2018 Dodge Charger and

searched the vehicle.

      17.      Deputy Long located a backpack containing several bundles of

United States currency and a clear plastic container holding less than an ounce of

marijuana.

      18.      Deputy long searched Robinson’s person and located additional

bundles of United States currency.

      19.      As described in paragraph 1, DEFENDANT CURRENCY consists of

$17,390.00, the total amount of United States currency located during the search of

Robinson’s person and the backpack located in the black 2018 Dodge Charger

registered to him.

      20.      DEFENDANT CURRENCY is comprised of various denominations

of United States currency, including:

            • 20 $100.00 bills,

            • 23 $50.00 bills,

                                          4
         Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 5 of 8




            • 678 $20.00 bills,

            • 65 $10.00 bills, and

            • six $5.00 bills.

      21.      A black Stag Arms AR Pistol, with a magazine containing

ammunition was also located in the trunk of the black 2018 Dodge Charger.

      22.      A further search of the vehicle yielded marijuana in a black plastic

baggie inside a cigarillo pack.

      23.      Robinson was charged with possession of marijuana with intent to

distribute, possession of a firearm by a convicted felon, and possession of a firearm

during the commission of a felony. He was taken into custody without incident.

      24.      The 2018 Dodge Charger was turned over to the driver, Moreland,

who was not arrested.

      25.      Robinson’s criminal drug history includes a February 10, 2014

conviction in Dougherty County, Georgia for purchase, possession, manufacture,

distribution or sale of marijuana, possession of cocaine with intent to distribute,

and possession of a schedule I or schedule II controlled substance with intent to

distribute.

      26.      The marijuana located in the black 2018 Dodge Charger was stored at

the Coweta County Sheriff’s Office property room until it was transferred to the

Georgia Bureau of Investigation crime lab.

                                          5
           Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 6 of 8




       27.    DEFENDANT CURRENCY was stored at the Coweta County

Sheriff’s Office until it was turned over to the United States Marshals Service.

       28.    On or about May 4, 2021, Robinson, by and through counsel, filed a

claim to DEFENDANT CURRENCY, asserting he was an innocent owner and that

he earned DEFENDANT CURRENCY from “entertainment performances as an

artist.”

                                  CONCLUSION

       29.    Based on the foregoing, DEFENDANT CURRENCY is subject to

forfeiture to the United States pursuant to 21 U.S.C. § 881(a)(6) on the grounds that

it was furnished or was intended to be furnished in exchange for a controlled

substance, that it constitutes proceeds traceable to such an exchange, or that it was

used or was intended to be used to facilitate the possession of a controlled

substance in violation of 21 U.S.C. §§ 841 and 846.

       30.    DEFENDANT CURRENCY is also subject to forfeiture to the United

States pursuant to 18 U.S.C. §§ 981(a)(1)(C) and 981(b)(2)(A)-(C), because it

constitutes or was derived from proceeds traceable to a specified unlawful activity,

namely the illegal distribution of controlled substances.

WHEREFORE, Plaintiff prays:

       (1)    that the Court forfeit DEFENDANT CURRENCY to the United States

              of America;

                                         6
  Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 7 of 8




(2)   that the Court award Plaintiff the costs of this action; and

(3)   that Plaintiff have such other and further relief as the Court deems

      just and proper under the facts and circumstances of this case.

This 2nd day of August, 2021.

                                Respectfully submitted,

                                Kurt R. Erskine
                                      Acting United States Attorney

                                 /s/ Norman L. Barnett
                                NORMAN L. BARNETT
                                      Assistant United States Attorney
                                Georgia Bar No. 153292
                                75 Ted Turner Dr., S.W., Ste. 600
                                Atlanta, Georgia 30303
                                404-581-6323
                                norman.barnett@usdoj.gov




                                  7
Case 3:21-cv-00124-TCB Document 1 Filed 08/02/21 Page 8 of 8
